Citation Nr: 1300298	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in July 2012.  A testimony of the hearing has been included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss as a result of his active military service.  He contends that during service he was exposed to excessive noise from the ship and gunfire.  The Veteran asserted that he did not use hearing protection during service.

As for post-service medical evidence, a fee-based audiology consultation, dated in October 2008, indicated the Veteran did not have hearing loss for VA compensation purposes based on either audiology threshold testing or word recognition scores.  A private audiology report dated in July 2009 also found hearing loss that does not meet VA compensation purposes for audiolgy threshold.  The private report also noted a word recognition score of 90 in the left ear, which could qualify for hearing loss in the ear for VA compensation purposes.  However, this score cannot be used for VA rating purposes as the examiner noted a 10 word test was used and VA compensation requires a 50 word Maryland CNC test. 

As there is medical evidence that suggests a worsening of hearing loss, in at least the left ear, the Board finds an additional clarifying VA examination is necessary to determine if the Veteran has hearing loss which meets VA compensation standards, and, if so, whether that hearing loss is related to active service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all any outstand VA or private treatment records identified by the Veteran regarding his claimed hearing loss, excluding those already associated with the claims folder. 

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review. 

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran has hearing loss for VA compensation purposes, and, if so, whether that hearing loss is etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises. 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

3.  Following completion of the above, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


